Citation Nr: 1442909	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968, April 1969 to May 1973, and August 1979 to June 1988.  The Veteran died in April 2009 and the appellant claims as his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a July 2009 rating decision issued by the Regional Office (RO) in Huntington, West Virginia.  It was remanded by the Board for additional development in April 2014.  The appellant testified before the undersigned Veterans Law Judge at a June 2012 hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's death certificate lists the cause of death as metastatic colon.  His wife contends that this disease was caused by his service, either progressing from his service connected irritable bowel syndrome, or as a result of exposure to various toxins in service as a result of his work as a construction mechanic, or as a result of exposure to herbicides in Vietnam.  

In April 2014 the Board remanded this case for a medical opinion addressing the theories of entitlement set forth by the appellant, including whether the Veteran's colon cancer was caused or aggravated by herbicides or other toxins that the Veteran may have been exposed to in service.  In April 2014 the medical opinion was obtained.  While the examiner provided a well-supported opinion addressing the lack of any relationship between irritable bowel syndrome and colon cancer, he failed to address the appellant's contention that the Veteran's colon cancer was caused by his exposure to harmful chemicals in service during his work as a construction mechanic, such as fuels and solvents.  Additionally, the only reason the examiner gave for finding the Veteran's colon cancer unrelated to herbicides was the fact that this is not one of the conditions that VA has identified as associated with herbicide exposure.  However, although colon cancer is not a condition presumptively associated with herbicide exposure, the appellant may attempt to establish the existence of a relationship on a direct basis and it does not appear that this was addressed in compliance with the remand instructions.   The examiner was also unable to provide any opinion as to whether the Veteran's colon cancer was incurred in service without resort to speculation based on lack of follow up care after a barium enema in service.

A new opinion should be obtained that addresses the theories of entitlement that were not adequately addressed in the April 2014 examiner's report.  Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplementary medical opinion that addresses (1) whether it is at least as likely as not (at least 50 percent likely) that the Veteran's colon cancer was caused or aggravated (made permanently worse) by his exposure to chemicals such as fuels and solvents in service while working as a construction mechanic, (2)  whether it is at least as likely as not that the Veteran's colon cancer was caused or aggravated by his exposure to herbicides in service, regardless of whether this condition is presumptively associated with herbicide exposure by VA, and (3) whether it is at least as likely as not that the Veteran's colon cancer was otherwise caused or aggravated by his military service.  The examiner should provide a complete rationale for his or her conclusions in the report of examination.

2.  After completion of the above development, the appellant's claim should be re-adjudicated.  If the appeal remains denied, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

